Appeal brings for review final decree dismissing bill of complaint seeking specific performance.
The chancellor made findings of fact amply supported by the record and thereupon adjudged, "Upon these findings, as well as other equities in the case, the court concludes that this cause is not one in which equity could in good conscience grant specific performance *Page 15 
to the plaintiff." No error is made to appear and the decree is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.